            Case 1:21-mj-01165-TMD Document 6 Filed 06/30/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


 IN THE MATTER OF THE SEARCH OF:                         Case Nos.

 2700 MURA STRET, BALTIMORE,
 MARYLAND (“TARGET RESIDENCE                             1:21-mj-1165 TMD
 1”)

 739 N. KENWOOD AVENUE,                                  1:21-mj-1166 TMD
 BALTIMORE, MARYLAND (“TARGET
 RESIDENCE 2”)

 5116 PEMBRIDGE AVENUE,                                  1:21-mj-1167 TMD
 BALTIMORE, MARYLAND (“TARGET
 RESIDENCE 3”)

 THE PERSON OF YUSEF GALES-BEY                           1:21-mj-1168 TMD

 THE PERSON OF DEQUAN ELLIS                              1:21-mj-1169 TMD

 THE PERSON OF DARRELLE RICH                             1:21-mj-1170 TMD


                         GOVERNMENT’S MOTION TO UNSEAL

               The United States of America, by and through undersigned counsel, moves this

Honorable Court to order and direct that the search warrants and related docket entries in the above

captioned matter be UNSEALED and, in support, states as follows:

       1.      On April 19, 2021, this Court authorized search warrants for three residences and

three individuals. The search warrants were executed on April 20, 2021.

       2.      Based on the results of the search warrants, Yusef Gales-Bey was charged by the

Baltimore City State’s Attorney’s Office (SAO) with various fire-arms related offenses (Case No.

5B02436061).

       3.      In order to allow the SAO to comply with its discovery obligations, the Government

                                                 1
          Case 1:21-mj-01165-TMD Document 6 Filed 06/30/21 Page 2 of 2



hereby moves to unseal the search warrants and related docket entries in the above captioned

matter.



                                            Respectfully Submitted,

                                            Jonathan F. Lenzner
                                            Acting United States Attorney



                                      By:               /s/
                                            Richard P. Gallena
                                            Special Assistant United States Attorney
                                            36 S. Charles Street, Fourth Floor
                                            Baltimore, MD 21201
                                            (410) 209-4800 (phone)
                                            (410) 962-3091 (fax)




                                               2
